Name: Commission Regulation (EEC) No 383/87 of 6 February 1987 amending Regulation (EEC) No 2409/86 on the sale of intervention butter intended for incorporation in compound feedingstuffs
 Type: Regulation
 Subject Matter: food technology;  agricultural activity;  processed agricultural produce;  trade policy;  distributive trades
 Date Published: nan

 7. 2. 87 Official Journal of the European Communities No L 36/ 13 COMMISSION REGULATION (EEC) No 383/87 of 6 February 1987 amending Regulation (EEC) No 2409/86 on the sale of intervention butter intended for incorporation in compound feedingstuffs THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 985/68 of 15 July 1968 lying down general rules for intervention on the market in butter and cream ('), as last amended by Regulation (EEC) No 3790/85 (2), and in particular Article 7a thereof, Whereas Article 1 of Commission Regulation (EEC) No 2409/86 (3), as last amended by Regulation (EEC) No 3987/86 (4), specifies the butter to be sold ; whereas, in view of the level of stocks available for such sale, the date in the abovementioned Article should be altered ; Whereas Article 21 (2) of Regulation (EEC) No 2409/86 defines the principal requirements covered by the proces ­ sing security ; whereas Article 1 1 (2) of that Regulation derogates from those provisions where compound feedingstuffs are delivered by tanker or container ; whereas that derogation serves no purpose, is costly and all the more detrimental to the disposal programme as it constitutes a handicap for users of butter in feedingstuffs in certain Member States owing to the very large quanti ­ ties delivered by tanker or container ; whereas the provi ­ sions of Article 1 1 (2) should accordingly be deleted ; Whereas the measures provided for in this Regulation are in accordance with the opinion of Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 2409/86 is hereby amended as follows : 1 . In Article 1 , '1 July 1983 ' is replaced by '1 January 1984'. 2 . Article 1 1 is replaced by the following : 'Article 11 Where compound feedingstuffs are delivered by tanker or container, the following provisions shall apply :  the undertaking manufacturing the compound feedingstuffs shall , on application, be authorized to use that form of transport by the competent agency of the Member State in whose territory it is estab ­ lished,  delivery shall take place under the administrative supervision of the competent authority. To that end, the undertaking shall provide the authority with documentary evidence to the effect that the delivery has actually taken place .'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 6 February 1987. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 169, 18 . 7. 1968, p. 1 . (2) OJ No L 367, 31 . 12. 1985, p. 5 . (3) OJ No L 208 , 31 . 7. 1986, p. 29 . (4) OJ No L 370, 30. 12. 1986, p . 45 .